09-01198-mew     Doc 702   Filed 02/17/21 Entered 02/17/21 12:23:05     Main Document
                                       Pg 1 of 11



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
In re                                                  :   Chapter 11
                                                       :
TRONOX INCORPORATED, et al.,                           :   Case No. 19-10156 (MEW)
                                                       :   Confirmed Cases
                                 Debtor.               :
________________________________________________:
TRONOX INCORPORATED,                                   :
TRONOX WORLDWIDE LLC                                   :
f/k/a Kerr-McGee Chemical Worldwide LLC,               :
and TRONOX LLC f/k/a Kerr-McGee Chemical, LLC,         :
                                                       :
                                 Plaintiffs,           :
       v.                                              :   Adv. Pro. 09-1198 (MEW)
                                                       :
KERR-McGEE CORPORATION, et al.,                        :
                                                       :
                                 Defendants.           :
________________________________________________:
THE UNITED STATES OF AMERICA,                          :
                                                       :
                                 Plaintiff-Intervenor, :
                                                       :
       v.                                              :
                                                       :
TRONOX, INC.,                                          :
TRONOX WORLDWIDE LLC, TRONOX LLC,                      :
KERR-McGEE CORPORATION, and                            :
ANADARKO PETROLEUM CORPORATION,                        :
                                                       :
                                 Defendants.           :
________________________________________________:

                BENCH DECISION DENYING MOTION TO REOPEN
                CHAPTER 11 CASE AND ADVERSARY PROCEEDING

APPEARANCES:

ORTIZ & ORTIZ, LLP
Counsel for the NAACP
Astoria, New York
   By: Norma Ortiz, Esq.
09-01198-mew      Doc 702    Filed 02/17/21 Entered 02/17/21 12:23:05   Main Document
                                         Pg 2 of 11



WILBUR COLOM, ESQ.
Special Counsel to the NAACP
Columbus, Mississippi
   By: Wilbur Colom, Esq.

KEATING MUETHING & KLEKAMP PLL
Counsel for Tronox Incorporated Tort Claims Trust
Cincinnati, Ohio
   By: Robert G. Sanker, Esq.
       Bethany P. Recht

UNITED STATES DEPARTMENT OF JUSTICE
Counsel for Plaintiff-Intervenor United States of America
Washington, D.C.
  By: Alan S. Tenenbaum, Esq.
  -and-
New York, New York
  By: Robert Yalen, Esq.
      Peter Aronoff, Esq.
      Lawrence Fogelman, Esq.

MORGAN, LEWIS & BOCKIUS LLP
Counsel for Anadarko and Kerr-McGee Entities
Washington, D.C.
   By: Thomas R. Lotterman, Esq.
       Duke McCall, III, Esq.
   -and-
Philadelphia, PA
   By: Matthew C. Ziegler, Esq.

BRYAN CAVE LEIGHTON PAISNER LLP
Counsel for the Trustee
New York, New York
  By: Philip Karmel, Esq.
      David Unseth, Esq.
      Khaled Tarazi, Esq.

ARENT FOX LLP
Counsel for Cynthia Brooks, President of
Greenfield Environmental Trust Group
Boston, Massachusetts
  By: Nicholas Nesgos, Esq.




                                               2
09-01198-mew      Doc 702       Filed 02/17/21 Entered 02/17/21 12:23:05           Main Document
                                            Pg 3 of 11



GEORGIA OFFICE/ATTORNEY GENERAL
Counsel for the Georgia Attorney General
Atlanta, Georgia
   By: Whitney Groff, Esq.

HON. MICHAEL E. WILES
UNITED STATES BANKRUPTCY JUDGE

       This is the final version of a bench decision that I announced in open court on February

10, 2021. This final version has been edited to correct errors in transcription and inadvertent

errors and omissions that I made in the course of my dictation.

       I have before me a motion by the National Association for the Advancement of Colored

People (the “NAACP”) to reopen adversary proceeding number 09-01198 and also to reopen the

chapter 11 cases of Tronox Incorporated and its affiliates, and to permit the NAACP to intervene

as an interested party. That was the original relief that was specified, though it has changed a bit

and now seems to be mostly a request for discovery, as I will discuss.

       Tronox Incorporated and its affiliates filed voluntary chapter 11 petitions on January 12,

2009. The Court confirmed the first amended joint plan of reorganization for the debtors (the

“Plan”) on November 30, 2010. The confirmation order and the Plan incorporated the terms of

an Environmental Claims Settlement Agreement that had been filed in November 2010 and that

had been negotiated by the debtors with various United States agencies, the Navajo Nation, 22

states and a number of municipalities. The effectiveness of that settlement agreement was

delayed pending the expiration of a public comment period that was required under the relevant

environmental laws. The comment period expired, and the final versions of the Environmental

Claims Settlement Agreement and of the Trust documents were approved on February 14, 2011,

almost exactly ten years ago.




                                                 3
09-01198-mew      Doc 702      Filed 02/17/21 Entered 02/17/21 12:23:05             Main Document
                                           Pg 4 of 11



       The Environmental Claims Settlement Agreement resolved the monetary claims that had

been asserted by various governmental entities for past and prospective environmental cleanup

costs and other claims under environmental laws. The Plan and the Environmental Claims

Settlement Agreement created five separate trusts which the parties have referred to, collectively,

as the “Environmental Response Trusts.” The Trusts received funding in the amount of $270

million at the time of confirmation. They were also entitled to receive 88 percent of the proceeds

of a separate adversary proceeding that had been commenced against Kerr-McGee Corporation,

Anadarko Petroleum Corporation and other defendants; I will refer to that adversary proceeding

as the “Anadarko Litigation.” The Anadarko Litigation challenged some corporate transactions

that pre-dated the Tronox bankruptcy case, and alleged that Tronox and its predecessors had

transferred assets in ways that turned out to be fraudulent as to creditors. The Plan also

established a litigation trust that was responsible for pursuing the fraudulent transfer claims in

the Anadarko Litigation.

       Each of the Environmental Response Trusts took title to some contaminated or

potentially contaminated properties. Each governing Trust document, and the Environmental

Claims Settlement Agreement as well, designated a particular government authority to act as the

lead agency with respect to each separate Trust. In some instances the Trust documents also

designated an additional non-lead agency. The Trust documents state quite clearly that the

governmental entities are the sole beneficiaries of the Trusts.

       Each Trust can only expend funds pursuant to budgets that are approved by the

governmental entities who are the beneficiaries. The Trusts may not hire contractors or sell

properties without governmental approval. They must make their books and records available to

the governmental entities who are the beneficiaries of the Trusts. In short, oversight of the



                                                  4
09-01198-mew       Doc 702      Filed 02/17/21 Entered 02/17/21 12:23:05             Main Document
                                            Pg 5 of 11



Trusts is vested with the governmental entities who were the creditors in the bankruptcy case and

for whose benefit the Trusts were established. The Environmental Claims Settlement Agreement

also says explicitly that it does not create rights in or grant causes of action to any person who is

not a party to the agreement.

       I should also note that the debtors’ estates retained no interest in the properties or assets

that were transferred to the various Trusts, or any control or stake in how the funds are used.

The arrangements, from the point of view of the debtors and their estates, just resolved the

monetary claims against them.

       In its motion, the NAACP has asked to reopen the Tronox bankruptcy cases and the

Anadarko adversary proceeding and for permission to intervene in both. It has express concerns

about the operations of the Trusts, and it has explained that the purpose of intervention is to

ensure that the settlement funds “reach the communities of color damaged by Kerr-McGee and to

assure the funds are spent for their intended purposes.”

       Certain facts are not in dispute. The NAACP was not a party to the Anadarko Litigation.

It did not object to the settlement of that litigation when the settlement occurred in 2015.

Similarly, the NAACP did not file a claim in the bankruptcy cases. It did not file a notice of

appearance, and it did not oppose the confirmation of the Plan, or the approval of the

Environmental Claims Settlement Agreement, or the terms of the Trusts when they were

approved in 2011. The NAACP does not contend that it is or was a creditor of any of the debtors

or an equity owner or a “party in interest” as that term is used in the Bankruptcy Code.

       It was not clear in the initial motion papers just what relief the NAACP sought. In its

reply papers, the NAACP has stated that it does not wish to challenge the settlement of the

Anadarko case and does not want to modify any of the Orders that were actually entered by the



                                                  5
09-01198-mew       Doc 702       Filed 02/17/21 Entered 02/17/21 12:23:05            Main Document
                                             Pg 6 of 11



Court in the main bankruptcy case, although it has suggested that in in future it may seek relief

that would require changes to some of those orders. In the first instance, the NAACP has said it

wants to take discovery as to how the Trusts have used funds and how they have made decisions

about cleanup contracts and cleanup activities. The NAACP has suggested in its reply papers

that it would determine after such discovery just what further proceedings it might be entitled to

bring. While specific claims and requests for relief have not been asserted, the NAACP has

made clear that it believes there are issues as whether the trustees have abided by their fiduciary

duties and also that the structures of the Trusts are “irredeemably flawed” and should be

changed.

        Objections to the motion have been filed by some of the Trusts, by entities who were

defendants in the Anadarko Litigation, and by the Office of the United States Attorney for the

Southern District of New York. As the objectors have noted and as I noted during argument,

there are a host of procedural problems with the motion that the NAACP has filed and with the

relief that it seeks from this court.

        The NAACP seeks to reopen the adversary proceeding against Kerr-McGee and

Anadarko. However, that proceeding has nothing to do with the actions by the Trusts that the

NAACP has criticized. The Anadarko litigation was just a funding vehicle for the Trusts, and

the settlement for the Anadarko litigation was approved long ago. There is no reason at all why

that adversary proceeding either could or should be reopened. There is no challenge to the

settlement terms, nor has any ground been identified that would enable the NAACP, as a

nonparty, to reopen that long closed litigation.

        As to the bankruptcy case itself: cases may be reopened to administer assets of an estate,

but the Trusts here are not assets of the estate. The estates have no interest in the assets that were



                                                   6
09-01198-mew       Doc 702     Filed 02/17/21 Entered 02/17/21 12:23:05              Main Document
                                           Pg 7 of 11



transferred to the trusts and the estates are not beneficiaries of the trust. The administration of

estate assets is therefore not a ground for reopening the bankruptcy case.

       The NAACP wants discovery, but as a general matter, parties have discovery rights only

in connection with an actual claim or proceeding. There are circumstances under 2004 of the

Federal Rules of Bankruptcy Procedure under which I may authorize discovery as to the acts and

conduct of a debtor or as to matters that affect the administration of the estate. See Fed. R.

Bankr. P. 2004. But the requested discovery here involves acts of the Trusts and the Trust

beneficiaries, not acts of the debtors. The requested discovery also involves the Trusts’ use of

assets that ceased to be parts of the estates when they were transferred to the Trusts and in which

the estates retained no interest. Rule 2004 therefore would not support the requested discovery.

I have no other authority, to my knowledge, that would authorize me to permit discovery in aid

of a legal claim that has not yet been filed and that has not been described in very specific terms

in the papers.

       To the extent the NAACP has asked to intervene in an already pending proceeding, it is

not at all clear just what proceeding it seeks to reopen and in which it would like to intervene. In

bankruptcy terminology, the chapter 11 cases were “cases” and the individual contested matters

and adversary proceedings were “proceedings” within those cases. The confirmation of the Plan

in 2010 was a contested matter and therefore was a “proceeding.” However, section 1144 of the

Bankruptcy Code makes clear that a confirmation order cannot be revoked except upon a

showing that the order was procured by actual fraud, and even then the request for revocation

must be made within 180 days after the entry of the confirmation order. 11 U.S.C. § 1144. I do

not have any allegation of fraud here, and almost 10 years have passed between the entry of the

confirmation order and the filing of the NAACP’s motion.



                                                  7
09-01198-mew       Doc 702      Filed 02/17/21 Entered 02/17/21 12:23:05              Main Document
                                            Pg 8 of 11



       The Court reserved jurisdiction in the confirmation order and in the Plan to issue some

relief at the request of the Trusts or their stated beneficiaries if it became necessary or

appropriate to interpret the Environmental Claims Settlement Agreement or the Trust documents.

But the parties to the settlement agreement and the parties to the Trusts have not sought any help

in interpreting or construing them. Nor has the NAACP really identified any term of the

settlement agreement or the Trust documents that is in controversy, or that is ambiguous, or that

needs to be construed or interpreted, or about which the NAACP would have standing to seek an

interpretation.

       The Court also reserved authority to enforce the settlement agreement and the Trust

documents, but again the parties to the settlement agreement and the trust documents have not

asked this Court to enforce any of the terms, and in fact the NAACP has not really done so

either. The NAACP has stated that it wants to enforce what it interprets as the mission of the

trusts, but in reality, the transactions that were approved by this Court just resolved the

governmental entities’ monetary claims against the estate. The Trusts hold money and come up

with plans at the direction of the government. There is nothing about the particular transactions

that this Court approved or that were presented for this Court’s approval that needs to be

enforced or that indeed anybody is trying to challenge.

       To some extent, it appears that the NAACP eventually may want to seek modifications to

the confirmed Plan and to the Environmental Claims Settlement Agreement and to the

governance provisions that were approved for the Trusts that were established under the Plan,

perhaps even giving the NAACP and not just the governmental agencies some oversight powers

as to the Trusts. But the NAACP has not cited any authority that would suggest that any such

modifications to the terms of an approved settlement agreement could be made almost 10 years



                                                   8
09-01198-mew       Doc 702      Filed 02/17/21 Entered 02/17/21 12:23:05              Main Document
                                            Pg 9 of 11



later at the behest of someone who was not even a party to the particular claims and contested

matters that gave rise to the settlement.

       The settlement also was incorporated into the confirmed Plan. The NAACP was not a

proponent of that Plan and it was not a party in interest in the bankruptcy case, and it has cited no

authority pursuant to which it would be entitled to seek a modification of the terms of the Plan or

of the transactions and agreements established as part of the Plan. The Environmental Response

Trusts were set up for the exclusive benefits of various governmental claimants, and the sole

beneficiaries of the Trusts do not include any private citizens or the NAACP itself. Modification

of the terms of the Trusts to include other beneficiaries, or to change the persons who are entitled

to control the actions of the Trusts, would effectively be a modification of the Plan itself. It is far

too late for any such modifications, and no authority has been cited as to how those

modifications could be warranted under the Bankruptcy Code.

       The NAACP’s real complaint is about the ways the Trusts are using funds. It is not even

clear if that is a criticism of the Trusts themselves or whether it is a criticism of the various

federal and state agencies who are the beneficiaries of the Trusts. However, there is nothing in

the Bankruptcy Code or the terms of the confirmed Plan or the Trust documents that puts any of

that under my control or supervision. A bankruptcy court is a court of limited jurisdiction. It

does have jurisdiction over proceedings that are related to an underlying bankruptcy case, and

while a case is pending (and before confirmation of a plan) that jurisdiction normally

encompasses proceedings that might have an impact on the estate. However, once a plan has

been confirmed a bankruptcy court only has “related to” jurisdiction if a dispute has a close

nexus to the bankruptcy case – for example, if the dispute requires the interpretation of a plan or

if the plan retains jurisdiction over the dispute. See Stillwater Liquidating LLC v. Net Five Palm



                                                   9
09-01198-mew      Doc 702       Filed 02/17/21 Entered 02/17/21 12:23:05            Main Document
                                           Pg 10 of 11



Pointe, LLC (In re Stillwater Asset Backed Offshore Fund Ltd.), 559 B.R. 563, 573-74 (S.D.N.Y.

2016). In this case, the use of money by the Trusts does not involve the estates and does not

affect the estates. Nor are the Trusts’ uses of funds matters over which the Court reserved any

jurisdiction. How governments or any other creditors use the funds that they receive in

distributions from bankruptcy cases is up to those creditors and is not subject to a bankruptcy

court’s control or oversight.

        Private citizens and private organizations may have rights under environmental laws or

other non-bankruptcy laws to challenge the conduct of governmental agencies, or perhaps the

conduct of Trusts that are effectively under the control of the government agencies as their sole

beneficiaries. If a private citizen or organization thinks that the government agency or the

relevant trust is acting wrongfully and in violation of some other legal duty (whether under the

federal constitution, other federal statute, state law or common law), a citizen or organization

may pursue whatever remedies they have under non-bankruptcy laws. But those complaints are

not bankruptcy issues, and they are not made bankruptcy issues just because some of the

underlying money originally came from distributions in a bankruptcy case. The issues raised

here do not relate to the administration of the bankruptcy estate and I have no jurisdiction over

them.

        I am not expressing any views about the merits one way or the other of the NAACP’s

claims. If there is truth to them, then they are obviously very serious accusations, but I do not

have any evidence one way or the other as to whether they are correct or whether they are not.

The only thing I can resolve today is that those complaints really need to be made under other

laws, and are not grounds for seeking any relief in this particular court or for reopening the

bankruptcy case or the Anadarko adversary proceeding.



                                                 10
09-01198-mew       Doc 702      Filed 02/17/21 Entered 02/17/21 12:23:05             Main Document
                                           Pg 11 of 11



       The objectors have also challenged the NAACP’s standing to seek relief. They have

noted that the NAACP does not allege that it has suffered any concrete or particularized injury,

or that it is a beneficiary of the Trusts. I think there is merit to those contentions, but probably

do not need to reach them in light of the comments that I have already made. I concur with the

objections that have been stated in opposition to the motion, and the motion is therefore denied.

       An order denying the motion to reopen the bankruptcy case and the adversary proceeding

was entered on the docket on February 11, 2021 in both proceedings. See Adv. Pro. No. 09-1198

at ECF No. 701; and Bankruptcy Case 09-10156 at ECF No. 9495.

Dated: New York, New York
       February 17, 2021

                                               s/Michael E. Wiles
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  11
